Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Specifically, claim 5 recites “…the hand-wearable controls, communicates…”. This clause is unclear as it appears to contain a typographical error or omits an essential step. Appropriate correction is required.
Also, claim 13 recites “…the device mounted on a pet reins/leash…”. TNo such device has been introduced in the claim language, therefore this feature lacks antecedent basis. Appropriate correction is required. 
Also, claim 14 recites “… the device is weather-resistance, water- resistance, temperature- resistance, humidity-resistance, weather-proof, water-proof, temperature-proof, humidity-proof resistance and any combination thereof.” The intended meaning of this clause is unclear. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are moot in view of the new grounds of rejection (see below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7, 9, 11, 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US Pub. No. 2016/0306431 A1) in view of Hung (US Pub. No. 2015/0193051 A1).

As to claim 1, Stafford shows a communication device (Fig. 8 and paras. 170 and 171) comprising a touch-sensitive hand-wearable 702 (Fig. 7A and para. 163) and a controller (902/914, Fig. 8 and paras. 172 – 174), wherein the hand-wearable device is made of an electrically conductive material (Figs. 7A and 7B and para. 164).
Stafford does not mention that the electrically conductive material comprises of one or more metals selected from the group consisting of pure or alloys of bronze, brass, silver, gold, nickel, aluminum, and any combination thereof.
Hung shows a communication device comprising a touch-sensitive hand-wearable (Fig. 1 and para. 17), utilizing electrically conductive material comprising silver, copper, gold and aluminum (para. 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Hung because designing the system in this way allows the device to differentiate touch inputs based on the metal type (paras. 26 and 33).
As to claim 3, Stafford shows that the hand-wearable communicates using wires with the controller (para. 167).
As to claim 4, Stafford shows that the hand-wearable communicates wirelessly with the controller (para. 167).
As to claim 5, Stafford shows that the hand-wearable controls communicate via finger touching other fingers of the same wearable (Fig. 7B and para. 167).
As to claim 7, Stafford shows that the hand-wearable is made of metal (para. 165).
Stafford does not show pure or alloy copper.
Hung shows that a hand-wearable comprises copper (Fig. 1 and para. 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Hung because designing the system in this way allows the device to differentiate touch inputs based on the metal type (paras. 26 and 33).
As to claim 9, Stafford shows that the device has one or more kill switch(s) to conserve battery charge (para. 205).
As to claim 11, Stafford shows that the device communicates wirelessly with a camera (Fig. 8 and paras. 170 – 173).
As to claim 12, Stafford shows that the device communicates wirelessly with others wearing the touch-sensitive hand device (Fig. 12 and paras. 199 – 201).
As to claim 14, Stafford shows that the device is weather-resistant (i.e. made of leather, para. 165).	
As to claim 15, Stafford shows that the device communicates wirelessly with a speaker to deliver voice command instruction to other electronic devices (para. 191).
As to claim 16, Stafford shows that the device can be re-charged via a wired mode (para. 202).
As to claim 17, Stafford shows that the device has 1 to 10 channel receivers (Fig. 15 and para. 225).
As to claim 18, Stafford shows that the device is trackable (para. 187).
As to claim 19, Stafford shows that the device is operated and controlled by an app/APP (para. 216).	
As to claim 20, Stafford shows that the device has at least one or more micro-USB and USB port (para. 44).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as modified above in view of Bessette et al. (US Pub. No. 2017/0095013 A1).
As to claim 2, Stafford does not show that the hand-wearable is a mount for at least one of two-wheel vehicles handlebar and pet reins/leash.
Bessette shows a hand-wearable device (Fig. 5 and para. 42) is a mount for a two-wheel vehicle (i.e. motorcycle, para. 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bessette because designing the system in this way allows the device to provide power to apparel (para. 51).
As to claim 6, Stafford does not show that the hand-wearable controls communication via finger touching another device mounted on at least one of the selected from the group consisting of the handle of motorbikes, bikes, remote-control, and pet reins/leash.
Bessette shows that a hand-wearable controls communication via finger touching another device mounted on a handle of motorbikes (para. 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bessette because designing the system in this way allows the device to provide power to apparel (para. 51).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford as modified by Hung above in view of Nolan (US Pub. No. 2013/0104285 A1).
As to claim 8, Stafford does not show that the hand-wearable is flexible, bendable, and one size fits all hands sizes.
Nolan shows that a hand-wearable is flexible, stretchable, bendable, and one size fits all hands sizes (Fig. 1, paras. 20 and 24 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Nolan because designing the system in this way allows the device to provide enhanced electrical linkage (para. 20).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hung as combined above in view of Bonge (US Pub. No. 2016/0021506 A1).
As to claim 10, Stafford shows that the device communicates wirelessly with headwear (Fig. 8 and paras. 170 – 173).
Stafford does not show that the device communicates wirelessly with neckwear.
Bonge shows that a device communicates wirelessly with neckwear (Fig. 1 and para. 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bonge because designing the system in this way allows the device to provide enhanced training to the animal (para. 53).
As to claim 13, Stafford does not show that the device is mounted on a pet reins/leash and communicates wirelessly with wearables on animals selected from a group consisting of dogs, cats, horses, rabbits, ferrets, bovine, pigs, rodents, hamsters, gerbils, chinchillas, rats, and Guinean pigs.
Bonge shows that a device mounted on a pets reins/leash and communicates wirelessly with wearables on dogs (Figs. 1 and 20 and paras.  47 and 98). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Stafford with those of Bonge because designing the system in this way allows the device to provide enhanced training to the animal (para. 53).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627